DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims1-12) drawn to a method of preparing a PUFA protected from ruminal degradation, is acknowledged.  
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03 (a)). 
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claims 13-20 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention.  Applicants timely responded to the restriction requirement in the reply filed 1/28/22.
 Accordingly, claims 1-12 are under current examination.

Claim Objection
Claims 4 is objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is unclear. Claim 1 recites “…wherein the amount by weight of the reducing carbohydrate source is less than the weight of the PUFA, to provide a mixture…”. In order to be clear, the Examiner suggests amending to read: “…is less than the amount by weight of the PUFA”.
Claim 1 also recites “reduced pressure”. The metes and bounds of this term is unclear. What is it being reduced from? The specification provides support for “below atmospheric pressure” and the Examiner suggests amending with such in order to obviate the rejection.
With regards to claims 3 and 7-8, it is unclear if the repeated limitations are additional steps or are further narrowing the method steps recited in independent claim 1. 
Claim 3 recites limitations that are already incorporated in independent claim 1. The Examiner suggests the following: The method of claim 1, wherein the time is about 
Claim 7 recites limitations that are already incorporated in independent claim 1. The Examiner suggests the following: “…wherein the temperature is between about 60 °C and about 85 °C and the pressure is between about 0.4 Atm and about 0.6 Atm.”.
Claim 8 recites limitations that are already incorporated in independent claim 1. The Examiner suggests the following: “…wherein the temperature is between about 60 °C and about 80 °C and the pressure is between about 0.4 Atm and about 0.5 Atm.”.
 With regards to claims 10-12, the claims recite “lecithin”. It is unclear if this is referring to the “de-oiled lecithin” in independent claim 1 or a lecithin prior to the de-oiling process. Examiner suggests amending the claims to read “de-oiled lecithin” in order to obviate the rejection.
Claims 2-12 depend from claim 1, and have thus been included in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617